Citation Nr: 1436213	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from September 1967 to May 1969.  He was a Hawk Missile Crewman.  

In February 2007, the RO denied the appellant's claim of entitlement to service connection for diabetes mellitus.  The appellant disagreed with that decision and appealed to the Board of Veterans' Appeals (Board).  

In July 2012, the Board confirmed and continued the RO's February 2007 decision.  The appellant disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).

In June 2013, pursuant to a joint motion by the appellant and the VA, the Court vacated the Board's July 2012 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.


FINDING OF FACT

Diabetes mellitus was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the appellant in the development of his claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In January 2005, the VA received the appellant's claim.  Following the receipt of that claim, the VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the appellant's service treatment and personnel records; records reflecting his treatment by or through P. W. B., M.D. from January 1982 through April 2005; reports from the National Personnel Records Center; a report from the U. S. Army and Joint Services Records Research Center (JSRRC); two maps of South Korea, printed from the internet; the transcript of a June 2008 hearing held at the RO before a VA Decision Review Officer; and records reflecting the appellant's VA treatment from January 2005 through January 2006.  

The VA did offer the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In developing the record, the VA has informed the appellant of the various types of evidence necessary to substantiate his claim, including, but not limited to, statements from people who know him during the service, including former fellow service members; letters written or photographs taken during the service; reports of employment examinations; and reports of insurance examinations (see evidence requests, dated in March and November 2005).  In April 2005, however, the appellant reported that he had no pictures or witness reports to submit; and since that time, has not submitted evidence to substantiate his claim other than his contentions and testimony rendered at his June 2008 hearing.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  

In developing the record, the Board also notes the appellant was not scheduled for a VA examination to determine whether his diabetes mellitus was related to service, including his reported exposure to herbicides.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it determines that an examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the appellant indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although there is competent evidence of diabetes mellitus, there is no competent evidence of record (other than the appellant's unsubstantiated assertions) even suggesting that it is due to any incident in the service, including the claimed exposure to Agent Orange.  Under such circumstances, the scheduling of a VA examination, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the appellant in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record, including the scheduling of a VA examination, is not warranted.  
In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The appellant does not contend, and the evidence does not show, that he had any complaints or clinical findings of diabetes mellitus in the service.  Rather, he contends that it is the result of his inservice exposure to Agent Orange during his assignment to the Republic of Korea.  Therefore, he maintains that service connection for diabetes mellitus is warranted .  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as diabetes mellitus, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  Service connection for diabetes mellitus may also be presumed to be the result of inservice exposure to herbicides, such as Agent Orange, provided that it was manifested to a degree of at least 10 percent at any time following the last exposure.  38 U.S.C.A. §§ 1116, 1821; 38 C.F.R. § 3.307(a)(6).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone, in an area in which herbicides are known to have applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307a(6)(iv).  

Those units consisted of  the following elements of the Combat Brigade of the 2nd Infantry Division: the 1st Battalion, 38th Infantry; 2nd battalion, 38th Infantry; 1st Battalion, 23rd Infantry; 2nd Battalion, 23rd Infantry; 3rd Battalion, 23rd Infantry; 2nd Battalion, 31st Infantry; 3rd Battalion, 32nd Infantry; 1st Battalion, 9th Infantry; 2nd Battalion, 9th Infantry; 1st Battalion, 72nd Armor; 2nd Battalion, 72nd Armor; 1st Battalion, 12th Artillery; 1st Battalion, 15th Artillery; 7th Battalion, 17th Artillery; 5th Battalion, 38th Artillery; and the 6th Battalion, 37th Artillery.  M21-1 MR, Part IV, subpart ii, 2, C, 10, p.  

Those units also consisted of the following elements of the 3rd Brigade, 7th Infantry Division: 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Squadron, 10th Cavalry; 2nd Battalion, 17th Infantry; 2nd Battalion, 31st Infantry; 2nd Battalion, 32nd Infantry; 3rd Battalion, 32nd Infantry; and the 1st Battalion, 73rd Armor.  Id.

Finally, the units consisted of the Division Reaction Force, the 4th Squadron, 7th Cavalry, Counter Agent Company; 2nd Military Police Company, 2nd Infantry Division; 13th Engineer Combat Battalion; the United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA); and the Crew of the USS Pueblo.  Id.

Veterans who were otherwise exposed to herbicides may also take advantage of those presumptive health effects.  However, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not have the benefit of a presumption of exposure.  In fact, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the evidence discloses that the appellant's diabetes mellitus was first manifested in approximately November 2000.  Because he has a current diagnosis, the salient question is whether there is a nexus between that diagnosis and the use of Agent Orange in the Republic of Korea.  

The evidence shows that the appellant was stationed in the Republic of Korea from March 1968 to May 1969.  That is well within the time frame when Agent Orange was used.  The DoD has reported that herbicides were applied between April 1968 and July 1969 along a strip of land 151 miles long and up to 350 yards wide along the southern edge of the DMZ.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides.  74 Fed. Reg. 36,640, 36, 641

As noted above, the units that were presumed to have been exposed to Agent Orange in Korea in 1968 and 1969 did not include the appellant's Air Defense Artillery unit - B Battery, 2nd Battalion, 71st Artillery.  M21-1 MR, Part IV, subpart ii, 2, C, 10, p.  Moreover, in March and July 2005, the National Personnel Records Center reported that it found no evidence that the appellant had been exposed to herbicides.  

In August 2006, the United States Army and Joint Services Records Research Center (JSRCC) reported that the appellant unit was located at Camp Casey, approximately 11 miles south of the DMZ.  The appellant notes that the 3rd Brigade, 7th Infantry Division was also located at Camp Casey and that elements of the 3rd Brigade, 7th Infantry Division were at or near the DMZ.  Therefore, he reasons that his unit could have also been assigned to duties at or near the DMZ.  However, he has provided no rationale or evidence to support that contention, and there is no evidence that mere co-location with the 3rd Brigade, 7th Infantry Division would have had any effect on the appellant's air defense artillery unit.  Indeed, there is no evidence that his unit was under the operational control of the 3rd Brigade, 7th Infantry Division.  Although both were located at Camp Casey, the DoD has determined the specific units that were assigned to duty at or near the DMZ.  While the DOD has not defined the term "near", the evidence suggests that "near the DMZ" constituted an area 151 miles along the southern edge of the DMZ an up to 350 yards wide.  74 Fed. Reg. 36,640, 36,641 (2009).

During his hearing, the appellant reported that while he was in Korea, his unit went various places.  However, he was unable to say how close he was to the DMZ.  While he stated that on one occasion, his unit was assigned to a hilltop which was bare of vegetation, there is no evidence what caused it  Although he noted that spraying was performed around the borders of the area, and that he later found out that the substance was Agent Orange, he does not state how he came by that information.  There is no evidence that has the expertise to determine the type of substance being sprayed, the purpose for which it was being sprayed, or whether such substance could result in residual disorders, such as diabetes mellitus.  

Finally, the appellant contends that there is no evidence which directly contradicts his contentions.  However, taken together, the weight of the evidence is clearly against his claim:  1) His contentions are uncorroborated; 2) He did not serve in a unit presumed to have been exposed to Agent Orange; 3) There is no evidence that his unit was any closer than approximately 11 miles where Agent Orange was used; and 4) He has presented no competent evidence to support a nexus between his diabetes mellitus and any incident in service including his claimed exposure to Agent Orange.  Indeed, he has presented no objective medical evidence of a nexus to service, nor has he provided any competent lay evidence, such as witness statements from people who knew him in the service or any letters or photographs written or taken in the service.  

Because diabetes mellitus was first manifested many years after the appellant's separation from the service, and because the preponderance of the evidence is against a nexus to service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for diabetes mellitus is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  Because the preponderance of the evidence is against the appellant's claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for diabetes mellitus is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


